Citation Nr: 9917486	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the request for waiver of recovery of an overpayment 
of home loan guaranty indebtedness in the calculated amount 
of $28,722.55 was timely filed.


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (COWC) of the Department of Veterans Affairs 
(VA), which denied the appellant's request for waiver of 
recovery of a home loan indebtedness as untimely filed.

Correspondence dated in September 1998 from the American 
Legion indicates that it canceled representation of the 
appellant.


FINDING OF FACT

In an April 1999 letter, the appellant withdrew his appeal as 
to the issue of whether the request for waiver of recovery of 
an overpayment of home loan guaranty indebtedness in the 
calculated amount of $28,722.55 was timely filed.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met as to the issue of whether the request for waiver of 
recovery of an overpayment of home loan guaranty indebtedness 
in the calculated amount of $28,722.55 was timely filed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to an April 1999 letter from the appellant, he 
indicated that he canceled his scheduled hearing and that he 
no longer needed one because he made a compromise offer of 
$5,000.00 and it was accepted.  He paid the compromised 
amount and no longer requires a waiver of recovery of the 
home loan guaranty indebtedness.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The Board construes 
the April 1999 letter as a written request for a withdrawal, 
which meets the requirements set out in the regulations.  Id.  
Therefore, as the appellant has withdrawn the appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the matter and it is dismissed without 
prejudice.


ORDER

The appeal as to the issue of whether the request for waiver 
of recovery of an overpayment of home loan guaranty 
indebtedness in the calculated amount of $28,722.55 was 
timely filed is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

